CaseCase: 20-30526   Document:
    6:20-cv-00965-RRS-PJH      00515634091
                          Document            Page: 1 Page
                                     57 Filed 11/13/20 Date Filed:
                                                            1 of 3 11/10/2020
                                                                   PageID #: 2032




                     United States Court of Appeals
                                    FIFTH CIRCUIT
                                 OFFICE OF THE CLERK
   ġ                    ġ                                   ġ
   LYLE W. CAYCE        ġ                                           TEL. 504-310-7700
   CLERK                ġ                                        600 S. MAESTRI PLACE,
                        ġ                                                Suite 115
                                                                NEW ORLEANS, LA 70130

                               November 10, 2020
  MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
         No. 20-30526       4 Aces Enterprises, L.L.C., et al v. John
                            Edwards, et al
                            USDC No. 2:20-CV-2150
                            USDC No. 6:20-CV-965

  Enclosed is an order entered in this case.


                                     Sincerely,
                                     LYLE W. CAYCE, Clerk


                                     By: _________________________
                                     Majella A. Sutton, Deputy Clerk
                                     504-310-7680
  Mr.   Matthew F. Block
  Mr.   Christopher T. Chocheles
  Mr.   Jimmy Roy Faircloth Jr.
  Mr.   Joshua Simon Force
  Mr.   James M. Garner
  Mr.   Glenn L. Langley
  Ms.   Carol L. Michel
  Mr.   Tony R. Moore
  Mr.   Richard Frederick Norem III
  Ms.   Mary Katherine Price
  Mr.   Jack M. Weiss
CaseCase: 20-30526   Document:
    6:20-cv-00965-RRS-PJH      00515634087
                          Document            Page: 1 Page
                                     57 Filed 11/13/20 Date Filed:
                                                            2 of 3 11/10/2020
                                                                   PageID #: 2033




               United States Court of Appeals
                    for the Fifth Circuit
                                                 _

                                  No. 20-30526
                                                 _

       Big Tyme Investments, L.L.C., doing business as Big Daddy's
       Pub & Grub; CD Enterprises of Houma, L.L.C., doing business
       as Larussa's Lounge; JOM, L.L.C., doing business as Just One
       More; LongShotz 1, L.L.C., doing business as Longshotz;
       Paradise Sports Bar & Daiquiris, L.L.C., doing business as
       Epic Lounge; R&J Lapeyrouse, L.L.C., doing business as Jeaux's
       New Horizon; R. Heasley, L.L.C., doing business as Ram Rod's
       Saloon; Tap Dat, L.L.C., doing business as The Brass Monkey;
       The Music Cove, L.L.C.; The Outer Limits Bar, L.L.C.,

                                                     Plaintiffs—Appellants,

                                      versus

       John Bel Edwards, In his official capacity as Governor
       of the State of Louisiana; H. Browning, Jr., In his
       official capacity as Fire Marshal of the State of
       Louisiana, also known as Butch Browning,

                                                     Defendants—Appellees,

                             consolidated with


                                  No. 20-30537


       910 E Main, L.L.C., doing business as Quarter Tavern; Doug
       McCarthy Enterprises, Incorporated, doing business as 501;
       My Place Bar & Grill, L.L.C.; Pool Dos Sports Bar,
CaseCase: 20-30526   Document:
    6:20-cv-00965-RRS-PJH      00515634087
                          Document            Page: 2 Page
                                     57 Filed 11/13/20 Date Filed:
                                                            3 of 3 11/10/2020
                                                                   PageID #: 2034
                                      20-30526




       L.L.P.; SoCo Sports Bar, L.L.C.; Sandi's Anchor Lounge,
       L.L.C., doing business as Da Camp; Tipsy Cajun, L.L.C.;
       Wanous, L.L.C., doing business as AJ's 2nd St. Pub; C K B C P B
       5, L.L.C., doing business as Chatter Box; Big Dan's Bar,
       Incorporated; City Bar, Incorporated,

                                                         Plaintiffs—Appellants,

                                       versus

       John Bel Edwards, In his official capacity as Governor
       of the State of Louisiana; H. Browning, Jr., In his
       official capacity as Fire Marshal of the State of
       Louisiana, also known as Butch Browning,

                                                         Defendants—Appellees.
                                                               _

                    Appeals from the United States District Court
                        for the Eastern District of Louisiana
                              USDC No. 2:20-CV-2150
                                                               _

       ORDER:

             IT IS ORDERED that the opposed motion of appellees to dismiss
       the appeals for lack of jurisdiction is CARRIED WITH THE CASE.


                                   LYLE W. CAYCE, CLERK
                                   United States Court of Appeals
                                        for the Fifth Circuit
                                        /s/ Lyle W. Cayce

                       ENTERED AT THE DIRECTION OF THE COURT




                                         2
